DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings originally filed on Jan.08, 2018 are accepted.

Specification
	Changes to applicant’s specifications filed 11/01/2021, have been have been fully considered and are acknowledge to be entered. 
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 

The objections made to the claim and specification in the previous office action have been withdrawn
Regarding to rejection of claims under 35 USC § 101, the claims have been amended and the rejection made in the previous office action has been withdrawn.
Regarding to rejection of claims under 35 USC § 112, the claims have been amended and the rejection made in the previous office action has been withdrawn.
Regarding to rejection of claims under 35 USC § 103, the remarks are not persuasive and the rejection made under 35 USC § 103 has been maintained.
First applicant has argued, in pgs. 11-13:
As an example, the proposed Milton-Ning combination fails to disclose, teach, or suggest accessing a plurality of candidate geographic coordinates that each correspond to a fixed place, as 

The relevant claim 1, 8, and 15 limitations appear to be, as noted in exemplar claim 1 limitations: “accessing a plurality of candidate geographic coordinates that each correspond to a fixed place… determining a confidence score representing a degree of confidence for the candidate geographic coordinates being a geo-location of the fixed place by processing the one or more features associated with the candidate geographic coordinate using a function trained by a machine-learning”.
In response, the examiner notes that claims must be given broadest reasonable interpretation in light of applicant’s specification, see MPEP 2111. In this case the claims do not exclude the features captured from a mobile device as not useful in accessing geographic coordinates. Also geographic coordinates include latitude and longitude coordinates which are considered fixed coordinates coordinate defining the position of a point on a surface of earth; and Latitude and Longitude are the units that represent the coordinates at geographic coordinate system, see <https://www.britannica.com/science/latitude> .  The claim merely requires candidate geographical coordinates, disclosed by Milton et al (US Pub.  2017/0039242), hereafter Milton, in 0036 as location 
Secondly, examiner notes that determination step has been amended and was not rejected in the previous office action because the current claim limitation was not presented. As noted, in the current office action Milton discloses determining a confidence score for the candidate geographic coordinates using a function trained by a machine learning algorithm, in 0059: as the use of a calculated confidence score that is based on similarity of tile features that are weighted and also determined using clustering algorithms, in 0086-0097. Examiner notes that clustering algorithms are machine learning algorithms used to train the function for determining the similarity score that Milton uses to determine the confidence score as claimed by the applicant’s limitation. The association of the scored candidate geographic coordinates to a fixed place is disclosed by Milton and discussed above; where Milton discloses that the confidence score represents a degree of confidence for being a geo-location of a fixed geographic location within a set distance, in 0081: …each geographic location is associ­ated with a geolocation confidence score indicative of the reliability of the measured location, e.g., 80% confidence radius based on the quality of GPS signals received, or a percentage indicative of the confidence that the device is within some pre-determined radius, such as within 100 meters of the reported geolocation…. These paragraphs demonstrate that the Milton references discloses the claim limitation as required by applicant’s claim limitation. 
Thus, Milton teaches the claim limitations as required by the claim limitations. Should applicant seek to differentiate the teaches in Milton from the claimed invention, applicant should amend the limitations appropriately.

Secondly, applicant argues, see pgs. 13-15:
Furthermore, the Examiner has failed to establish a prima facie case of obviousness, because the Examiner has failed to provide a clear articulation of the reasons why the proposed Milton-Ning combination would have been obvious to one of skill in the art. "The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness," and "[t]he key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious." M.P.E.P. § 2142 (Rev. 6, Sept. 2007). "[T]he analysis supporting a rejection under 35 U.S.C. § 103 should be made explicit." Id. (citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007)). "[R]ejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." Id. (quoting KSR, 550 U.S. at 418 (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). In addition, "[k]nowledge of applicant's disclosure must be put aside in reaching this determination" of obviousness. Id. While "[t]he tendency to resort to 'hindsight' based upon applicant's disclosure is often difficult to avoid due to the very nature of the examination process," "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art." Id… Here, the Examiner appears to be attempting to demonstrate some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See M.P.E.P. § 2143(G) (Rev. 6, Sept. 2007). However, to do so, the Examiner must articulate among other things "a finding that there was reasonable expectation of success." Id.; see also Intelligent Bio-Sys., Inc. v. Illumina Cambridge Ltd., 821 F.3d 1359, 1368-69 (Fed. Cir. 2016) (explaining that combining references in an obviousness determination requires evidence of a reasonable expectation of success of achieving the claimed invention)

In response, a prima facia case of obviousness was provided in the current and previous office action as required under MPEP 2143(I)(G) where to support the reason for making the combination the examiner has provided the Graham factual inquiries where the courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. For this action the examiner has outline what the prior teaches/suggests and a motivation for which one of ordinary skill in the art to have some reasonable expectation of success; where and, see MPEP 2143.02(I), [t]he court sustained the rejection, finding that the teachings of the prior art provide a sufficient basis for a reasonable expectation of success.); Ex parte Blanc, 13 USPQ2d 

Applicant’s arguments regarding the dependent claims due to the noted deficiencies in the independent claims are considered not persuasive, per the examiner responses noted above. Thus, the rejection of claims has been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al (US Pub.  2017/0039242), hereafter Milton, in view of Ning et al (US Pub.  2016/0012066) hereafter Ning, in further view of Warren et al. (US Pub. No. 2018/0014161, hereinafter ‘Rich’).

Regarding claim 1, Milton teaches a method comprising, by one or more computing devices: accessing a plurality of candidate geographic coordinates that each correspond to a fixed place (in 0034: …location may be expressed as a latitude and longitude coordinate or an area…, as claimed candidate geographic coordinates that each correspond to a fixed place…; And accessing location data, in 0036: Locations may be obtained [i.e. accessing a plurality of candidate geographic coordinates that each correspond to a fixed place] in real time from mobile devices 16 by the user profiler 12, or in some embodiments, location histories may be obtained, e.g., from third party data providers using the process and systems described below with reference to FIGS. 4-5. Each location history may include records of geographic locations of a given mobile device and when the mobile device was at each location… Geographic locations may be expressed in a variety of formats with varying degrees of specificity, for example as a latitude and longitude coordinates, as tiles in a grid with which a geographic area is segmented (e.g., quantized), or in some other format for uniquely specifying places [i.e. candidate geographic coordinates that each correspond to a fixed place]; And accessing location information, in 0081: Each location data set may include location histo­ries of a relatively large number of users, e.g., more than ten thousand or more than one million [i.e. accessing a plurality of candidate geographic coordinates that each correspond to a fixed place]. Within a location data set, the location histories may span some duration of time, for instance, the previous hour, day, week, or month (though the trailing duration need not extend to the current time). Each location history may include a plurality of time­stamped geolocations documenting the geographic location of a mobile user device over time (e.g., at times a native application is interacted with by a user or at times an advertising network serves an ad to the user, e.g., in a mobile web browser). In some cases, the location histories for a given user include more than ten, more than a hundred, or more than a thousand time-stamped geolocations, depending on the fidelity of the data. In some cases, the geolocations are expressed with coordinates, such as latitude and longi­tude [i.e. candidate geographic coordinates that each correspond to a fixed place], with varying levels of significant digits ( or other measures of granularity) among the data providers...), 
wherein: at least one of the candidate geographic coordinates is determined based on a polygon that corresponds to an area circumscribing the fixed place, and (158: In some embodiments, the geographic information system 236 includes a plurality of tile (or feature, if sepa­rately tracked) records, each such record corresponding to a different subset of a geographic area. Each tile ( or feature) record may include an identifier, an indication of geographic area corresponding to the tile (which for regularly sized tiles may be the identifier from which location can be calculated or may be a polygon with latitude and longitude vertices, for instance) [i.e. wherein: at least one of the candidate geographic coordinates is determined based on a polygon that corresponds to an area circumscribing the fixed place], and a plurality of tile-time records…; And in 0156: In some cases, polygons [i.e. wherein: at least one of the candidate geographic coordinates is determined based on a polygon that corresponds to an area circumscribing the fixed place] corresponding to busi­nesses and other places, points corresponding to points of interest, and lines corresponding to roads, railroad tracks, and the like may also be stored in the geographic informa­tion system 36 as geographic features. In some cases, attributes of tiles overlapping such features may be mapped to these features, e.g., in proportion to the amount of area of a tile occupied by the corresponding feature and as a weighted combination of multiple tiles [i.e. tiles also considered claimed a polygon that corresponds to an area circumscribing the fixed place] in which such a feature may be disposed, for instance, with such weights being proportional to the amount area of the feature in each respective tile…; And tiles as claimed polygons, in 0037: … In some embodiments, the geographic information system 18 organizes information about a geographic area by quan­tizing ( or otherwise dividing) the geographic area into area units, called tiles [i.e. tiles also considered claimed a polygon that corresponds to an area circumscribing the fixed place], that are mapped to subsets of the geo­graphic area. In some cases, the tiles correspond to square units of area having sides that are between IO-meters and 1000-meters, for example approximately 100-meters per side, depending upon the desired granularity with which a geographic area is to be described. In other examples, the tiles [i.e. tiles also considered claimed a polygon that corresponds to an area circumscribing the fixed place] have other shapes, e.g., hexagon shapes that are arranged in a two-dimensional hexagonal packing layout.) 

each of the candidate geographic coordinates is associated with one or more features; (in 0156: In some cases, polygons corresponding to busi­nesses and other places, points corresponding to points of interest, and lines corresponding to roads, railroad tracks, and the like may also be stored in the geographic informa­tion system 36 as geographic features. In some cases, attributes of tiles overlapping such features may be mapped to these features [i.e. each of the candidate geographic coordinates is associated with one or more features], e.g., in proportion to the amount of area of a tile occupied by the corresponding feature and as a weighted combination of multiple tiles in which such a feature may be disposed, for instance, with such weights being proportional to the amount area of the feature [i.e. each of the candidate geographic coordinates is associated with one or more features] in each respective tile…;; And accessing location information, in 0081: Each location data set may include location histo­ries of a relatively large number of users, e.g., more than ten thousand or more than one million. Within a location data set, the location histories may span some duration of time, for instance, the previous hour, day, week, or month (though the trailing duration need not extend to the current time) [i.e. each of the candidate geographic coordinates is associated with one or more features]. Each location history may include a plurality of time­stamped geolocations documenting the geographic location of a mobile user device over time… In some cases, the geolocations are expressed with coordinates, such as latitude and longi­tude, with varying levels of significant digits ( or other measures of granularity) among the data providers...)

for each of the candidate geographic coordinates, determining a confidence score representing a degree of confidence for the candidate geographic coordinates being a geo-location of the fixed place by  processing the one or more features associated with the candidate geographic coordinate using a function trained by a machine-learning algorithm; (in 0036: …In some cases, a location history may include records of location over a relatively long duration of time, such as more than over a preceding hour, day, week, or month, as some modes of acquiring location histories report or update location histories relatively infrequently. A loca­tion history for a given mobile device may include a plurality (e.g., more than 10 or more than 100) location records, each location record corresponding to a detected location of the mobile device, and each location record including a geographic location and the time at which the mobile device was at the location. The location records may also include a confidence score [i.e. for each of the candidate geographic coordinates, determining a confidence score representing a degree of confidence for the candidate geographic coordinates being a geo-location of the fixed place by  processing the one or more features associated with the candidate geographic coordinate …] indicative of the accuracy of the detected location…; And detecting locations using weighting function, in 0059: … Other embodiments may calculate a confidence score based on the similarity of adjacent tiles and weight the modifica­tion of the user profile based on the confidence score, down weighting signals in instances in which the adjacent tiles are relatively different from one another, or a binary determi­nation may be made as illustrated in FIG. 3…; And using machine learning, in 0086-0097: … In another example, weights may be assigned to time-location vectors based on (e.g., as an inverse function of) the confidence scores, for instance, assigning a weight of 0.8 to a vector based on an 80% confidence score. Such weights may be accounted for when matching clusters  [i.e. for each of the candidate geographic coordinates, determining a confidence score representing a degree of confidence for the candidate geographic coordinates being a geo-location of the fixed place by  processing the one or more features associated with the candidate geographic coordinate using a function trained by a machine-learning algorithm] from different location data sets, e.g., using the technique described above… Some embodiments of process 80 may include matching user identifiers between the location data sets based on geolocations of the corresponding user and times that the corresponding user was at the geolocations. For each user-location record of a given data set, embodiments may search other data sets for corresponding user-location records… To prepare to match user identifiers across location data sets, some embodiments may then identify clusters [i.e. using a function trained by a machine-learning algorithm] among the vectors using, for instance, various centroid based clustering algorithms (e.g., k-means) [i.e. using a function trained by a machine-learning algorithm, density-based clustering algorithms ( e.g., DB SCAN) [i.e. using a function trained by a machine-learning algorithm, or distribution-based clustering algorithms (e.g., a Gaussian distribution model) [i.e. using a function trained by a machine-learning algorithm. As a result, each location data set may include a plurality of cluster records, each cluster record corresponding to a user identifier in the at location data set, and each cluster record including one or more clusters of time-location vectors based on the location histories of that user… In some cases, each link to a user identifier is also associated with a confidence score based on (e.g., equal to) the simi­larity score of the clusters [i.e. determining a confidence score representing a degree of confidence for the candidate geographic coordinates being a geo-location of the fixed place by  processing the one or more features associated with the candidate geographic coordinate using a function trained by a machine-learning algorithm]…; in 0081: …each geographic location is associ­ated with a geolocation confidence score indicative of the reliability of the measured location, e.g., 80% confidence radius based on the quality of GPS signals received, or a percentage indicative of the confidence that the device is within some pre-determined radius, such as within 100 meters of the reported geolocation…. )

wherein the function is trained to achieve a maximum number of positive results, and wherein a positive result occurs when candidate geographic coordinates associated with a highest confidence score is located within the polygon; and (in 0180: …The location may be expressed as a latitude and longitude coordinate or an area, and in some cases may include a confidence score, such as a radius or bounding box defining area within which the device is expected to be with more than some threshold confidence [i.e. wherein the function is trained to achieve a maximum number of positive results, and wherein a positive result occurs when candidate geographic coordinates associated with a highest confidence score is located within the polygon being higher than some confidence threshold within the defined area]…; And where the clustering function is trained to determine the confidence score, 0086-0097: … Some embodiments of process 80 may include matching user identifiers between the location data sets based on geolocations of the corresponding user and times that the corresponding user was at the geolocations. For each user-location record of a given data set, embodiments may search other data sets for corresponding user-location records… To prepare to match user identifiers across location data sets, some embodiments may then identify clusters [i.e. using a function trained by a machine-learning algorithm; wherein the function is trained to achieve a maximum number of positive results] among the vectors using, for instance, various centroid based clustering algorithms (e.g., k-means) [i.e. using a function trained by a machine-learning algorithm, density-based clustering algorithms ( e.g., DB SCAN) [i.e. using a function trained by a machine-learning algorithm, or distribution-based clustering algorithms (e.g., a Gaussian distribution model) [i.e. using a function trained by a machine-learning algorithm. As a result, each location data set may include a plurality of cluster records, each cluster record corresponding to a user identifier in the at location data set, and each cluster record including one or more clusters of time-location vectors based on the location histories of that user… In some cases, each link to a user identifier is also associated with a confidence score based on (e.g., equal to) the simi­larity score of the clusters [i.e. determining a confidence score representing a degree of confidence for the candidate geographic coordinates being a geo-location of the fixed place … using a function trained by a machine-learning algorithm]…; And in 0155-0158: … The geographic information system 236 may be configured to provide information about geo­graphic locations in response to queries specifying a location or attribute of interest ( or combinations thereof). In some embodiments, the geographic information system (GIS) 236 organizes information about a geographic area by quantizing ( or otherwise dividing) the geographic area into area units, called tiles, that are mapped to subsets of the geographic area …. Each tile ( or feature) record may include an identifier, an indication of geographic area corresponding to the tile (which for regularly sized tiles may be the identifier from which location can be calculated or may be a polygon with latitude and longitude vertices [i.e. wherein a positive result occurs when candidate geographic coordinates associated with a highest confidence score is located within the polygon], for instance), and a plurality of tile-time records….)

While Milton teaches the using of machine learning algorithms to process location data based on latitude and longitude associated with timestamp and other related features to determine candidate geographic locations associated within a polygon of fixed locations identified using latitude and longitude coordinates, as disclosed above. Milton does not expressly teach the use of a ranking process as disclosed by the claim limitations:
ranking the candidate geographic coordinates based on their confidence scores,… 
 assigning to the … place a highest ranked one of the candidate geographic coordinates as the … place's geo-location. 
However, Ning does expressly teach use of a ranking process as disclosed by the claim limitations:
ranking the candidate geographic coordinates based on their confidence scores;… (in 0065: …, the location module 204 applies machine learning techniques to train multi-class clas­sifiers using video content and other video data ... The location module 204 assigns a confidence score (e.g., between O and 1, between O and 10, between -10 and 10, etc.) to the uploaded video for each candidate geographic location [i.e. ranking the candidate geographic coordinates based on their confidence scores] and then chooses the highest scoring location... For example, the confidence score is measured on a scale of Oto 10 with 10 being the highest confidence, and the video is highly geographically relevant if the confidence score is equal to or higher than 6... the location module 204 applies a geo­graphic-relevance ranker to the uploaded video to establish how geographically relevant the uploaded video is [i.e. ranking the candidate geographic coordinates based on their confidence scores]. A geo­graphic-relevance ranker [i.e. ranking the candidate geographic coordinates based on their confidence scores]  is a machine learning system that ranks a set of objects by a geographic relevance criteria after it is trained by the system 100 or an administrator of the system 100. Persons having ordinary skill in the art of machine learning systems will be familiar with rankers and how they are trained.) and 
assigning to the … place a highest ranked one of the candidate geographic coordinates as the … place's geo-location.  (in 0065: …, the location module 204 applies machine learning techniques to train multi-class clas­sifiers using video content and other video data ... The location module 204 assigns a confidence score (e.g., between O and 1, between O and 10, between -10 and 10, etc.) to the uploaded video for each candidate geographic location and then chooses the highest scoring location [i.e. assigning to the fixed place a highest ranked one of the candidate geographic coordinates as the fixed place's geo-location]... For example, the confidence score is measured on a scale of Oto 10 with 10 being the highest confidence, and the video is highly geographically relevant if the confidence score is equal to or higher than 6...  A geo­graphic-relevance ranker is a machine learning system that ranks a set of objects by a geographic relevance criteria after it is trained by the system 100 or an administrator of the system 100. Persons having ordinary skill in the art of machine learning systems will be familiar with rankers and how they are trained)…)

Milton and Ning are both considered to be analogous to the claimed invention because they are in the same field of geographic mappings or geo-location determination; and would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing systems/methods for geo-location inferencing.
. Doing so allow users to efficiently view videos of landmarks and scenic locations associated with geographic maps before going to trips based on the confidence score of geographic-relevance (Ning, in 0003, 0004). 

While Milton discloses the use of latitude and longitude as the fixed coordinate identification of fixed places used in determining and processing confidence scores using machine learning clustering algorithms and Ning teaches the ranking of scores to determining location associated with the highest ranked confidence score using machine learning techniques, as discussed above. Ning does not expressly disclose the ranking a using latitude and longitude coordinates for assigning to the fixed place a highest ranked one of the candidate geographic coordinates as the fixed place's geo-location.

Rich teaches the ranking using latitude and longitude coordinates for assigning to the fixed place a highest ranked one of the candidate geographic coordinates as the fixed place's geo-location. (in 0059: In an imple­mentation, the geographic location is represented by lati­tude, longitude, and altitude [ranking using latitude and longitude coordinates for claimed assigning to the fixed place a highest ranked one of the candidate geographic coordinates as the fixed place's geo-location]. The uncertainty or error can be a statistical variance associated with the estimated signifi­cant location. In an implementation, the error can be repre­sented on a map as a geographic area (e.g., a circle or other polygon) surrounding the estimated significant location. The exact location of the significant location can be anywhere within the geographic area... In an implementation, the list is an ordered list with the significant location at the top of the list having the lowest uncertainty or error [ranking using latitude and longitude coordinates for claimed assigning to the fixed place a highest ranked one of the candidate geographic coordinates as the fixed place's geo-location]. Similarly, over time, the locations in the location source 203 can also be updated… And in 0205-0214:  A particular candidate point of interest is selected from among the set (step 1410). The particular candidate point of interest can be selected based on the similarity between the environmental measurement and each location fingerprint, and based on an assessment of the contextual data… Determining a likelihood score can also include determining a particular candidate point of interest of the set not associated with a location fingerprint, and calculating an initial likelihood score for that candidate point of interest based on an interpolation of one or more likelihood scores for one or more other candidate points of interest of the set…The label of the selected point of interest is trans­mitted to the mobile device (step 1414). In some cases, the computer system can transmit only highest scoring or high­est ranking candidate POI to the mobile device [ranking using latitude and longitude coordinates for claimed assigning to the fixed place a highest ranked one of the candidate geographic coordinates as the fixed place's geo-location]. For example, the computer system can transmit only the candi­date POI that is most likely to correspond to the location of the mobile device…)
The Milton, Ning, and Rich references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing systems/methods for geo-location inferencing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for geo-location inferencing using ranking of candidate points of interests associated with latitude and longitude fixed places as disclosed 
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of process go-coded information associated with a user in based on similarity and criteria associated with the a cluster of ordered locations (Rich, 0013-0016); Doing so will allow for harvesting of location information in network-based environment that do not have labeled data for a significant location, (Rich, 0025); and determining location for data clusters associated with user latitude and longitude readings associated with significant dwell times or frequent visits, (Rich, 0047-0048).

	
Regarding claim 2, the rejection of claim 1 is incorporated; and Milton in combination with Ning and Rich teaches the method as claimed in claim 1.  Milton in combination with Ning and Rich further teaches wherein the features comprise a distance from a respective candidate geographic coordinates to a polygon representative of the fixed place, a distance of the respective candidate geographic coordinates to a largest cluster, a number of location data points represented by a respective cluster, a distribution of location data associated with the fixed place, or a distance from the respective candidate geographic coordinates to a respective geo-coded address. (in 0076: In many systems, however, the matches may be more complex than matching single tiles at one or two times of day. Often location histories for a given user span several point clouds of locations and times ( e.g., each corresponding to a cluster [i.e. wherein the features comprise a number of location data points represented by a respective cluster] near their work, near their home, and near businesses or roads they frequent), with each geolocation being associated with varying degrees of geographic reso­lution and confidences in the determination of location. Further, the location data sets are often relatively large, covering millions of users each with such a point could developed over days or weeks, such that processing the data can take a relatively long time to identify matches absent techniques to expedite the operations, such as appropriate use of concurrency and data structures configured to expe­dite data retrieval..)

Regarding claim 3, the rejection of claim 1 is incorporated; and  Milton in combination with Ning and Rich further teaches the method of claim 1, wherein one or more of the plurality of candidate geographic coordinates are derived based on clustering of location data associated with the particular geo-location. (in 0088: To prepare to match user identifiers across location data sets, some embodiments may then identify clusters [i.e. wherein one or more of the plurality of candidate geographic coordinates are derived based on clustering of location data associated with the particular geo-location] among the vectors using, for instance, various centroid based clustering algorithms (e.g., k-means), density-based clustering algorithms ( e.g., DB SCAN), or distribution-based clustering algorithms (e.g., a Gaussian distribution model). As a result, each location data set may include a plurality of cluster [i.e. wherein one or more of the plurality of candidate geographic coordinates are derived based on clustering of location data associated with the particular geo-location] records, each cluster record corresponding to a user identifier in the at location data set, and each cluster record including one or more clusters of time-location vectors based on the location histories of that user…). 

Regarding claim 4, the rejection of claim 1 is incorporated; and Milton in combination with Ning and Rich further teaches the method of claim 1, the clustering of the location data is based on a k-means, density-based spatial clustering of applications with noise (DB SCAN), or hierarchical (HDBSCAN) algorithm; and  (in 0088: To prepare to match user identifiers across location data sets, some embodiments may then identify clusters among the vectors using, for instance, various centroid based clustering algorithms (e.g., k-means), density-based clustering algorithms ( e.g., DB SCAN) [i.e. the clustering of the location data is based on a k-means, density-based spatial clustering of applications with noise (DBSCAN)], or distribution-based clustering algorithms (e.g., a Gaussian distribution model)… And in 0169, various centroid-based clustering algorithms (e.g., k-means), density-based clustering algorithms (e.g., DBSCAN), or distribution-based clustering algorithms are used. Execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers), 
and the location data comprises check-in data from users of a social-networking system (in 0147:  … In some cases, user-data providers 220 include credit card proces­sors, banks, cable companies, or television rating services. In some embodiments, user-data providers include microb­logging services, location check-in services [i.e. the location data comprises check-in data from users of a social-networking system], or various other social networks. In some cases, audience classification according to geolocation may be supplemented with such data, for instance, according to the appearance of various keywords in social network posts, linkages between users indicated by social networks, or patterns in buying or reviewing behavior…).

Regarding Claim 5, the rejection of claim 1 is incorporated. While Milton in combination with Ning and Rich teaches training base on features of the location data sets using machine learning models as disclosed above. Milton and Ning and Rich do not expressly disclose claim 5 limitation. 
However, Rich does expressly teach claim 5 limitation, retraining the function based on updated candidate geographic coordinates. (in 0141: … wireless access point transmissions observed at multiple reference locations in the areas and generates a probability distribution of RSSI values for each reference location. RSSI values obtained by a requesting device are then compared to the fingerprint to find the closest match and generate an estimated location of the requesting device. Fingerprinting module 906 takes the live RSSI values as input and generates data necessary to build or update [i.e. retraining the function based on updated candidate geographic coordinates] the RSSI probability distribution  for each reference location in the area. In an embodiment, the area can be conceptually divided into a grid of cells, where a probability distribution of RSSI values is generated for each cell in the grid.).
The Milton, Ning, and Rich references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing systems/methods for geo-location inferencing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for geo-location inferencing using ranking of candidate points of interests associated with latitude and longitude fixed places  and data collected from client devices in a networked environment as disclosed by Rich with the method for developing information retrieval and processing of geo-spatial data and related features for geo-location inferencing as collectively disclosed by Milton and Ning.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods to process go-coded information associated with a user in based on similarity and criteria associated by modeling the distribution of live observation data  (Rich, 0013-0016); Doing so will allow for harvesting of location information in network-based environment live using a distribution based learning model, (Rich, 0122); and determining location for data associated with geographic coordinates in a deterministic or statistical manner (Rich, 0124).

Regarding Claim 7, the rejection of claim 1 is incorporated; Milton does not expressly teach claim 7 limitations. While Ning teaches the use of a ranking algorithm for ranking geographic coordinates as discussed in claim 1 and as claimed the highest ranked candidate geographic coordinate corresponds to … that graphically indicates the place's geo-location on a mapping application. (in 0065: …, the location module 204 applies machine learning techniques to train multi-class clas­sifiers using video content and other video data ... The location module 204 assigns a confidence score (e.g., between O and 1, between O and 10, between -10 and 10, etc.) to the uploaded video for each candidate geographic location and then chooses the highest scoring location [i.e. the highest ranked candidate geographic coordinate corresponds to … that graphically indicates the place's geo-location on a mapping application.]... For example, the confidence score is measured on a scale of Oto 10 with 10 being the highest confidence, and the video is highly geographically relevant if the confidence score is equal to or higher than 6...  A geo­graphic-relevance ranker [i.e. corresponds to … that graphically indicates the place's geo-location on a mapping application] is a machine learning system that ranks a set of objects by a geographic relevance criteria after it is trained by the system 100 or an administrator of the system 100. Persons having ordinary skill in the art of machine learning systems will be familiar with rankers and how they are trained) ; Ans in 0063: In one embodiment, a video is captured using a processor based device (e.g., a smart phone, a tablet com­puter, a laptop, etc.) that is associated with a geographic location service such as Google Latitude™ [i.e. corresponds to … that graphically indicates the place's geo-location on a mapping application], and the geo­graphic location service [i.e. corresponds to … that graphically indicates the place's geo-location on a mapping application] communicates with the processor based device to tag the video..; And in0072: The geo maps data 290 is data stored on the map database 199. In one embodiment, the geo maps data 290 is provided by the content provider 118. In another embodi­ment, the geo maps data 290 is generated by the content hosting site 100. The geo maps data 290 includes data describing geographic maps that include geographic loca­tions. For example, the geo maps data 290 is the data used by a service such as Google Maps™ [i.e. corresponds to … that graphically indicates the place's geo-location on a mapping application] and the mapping module 193 is a module configured to use the geo maps data 290 to provide the Google Maps™ service. In one embodiment, the geo maps data 290 also includes data describing videos and their travelling tags [i.e. pins maker tags associated with a geographical location on maps provided through mapping applications like Google MapsTM ] associated with the geographic maps as described above.)
 a pin that graphically indicates the place's geo-location on a mapping application.
 Rich teaches the use of makers to indicate geographic locations as claimed a pin that graphically indicates the place's geo-location on a mapping application. (in 0060: The maps database 208 maintains map data for generating a map including data for rendering streets, highways, freeways, and the like on the map. The POI database 210 maintains a list of entities (e.g., businesses, public landmarks, parks, schools, hospitals) that can be represented by markers (e.g., virtual pushpins) [i.e. corresponds to … that graphically indicates the place's geo-location on a mapping application] over­laid on the map . For example, the maps database 208 can store a street address of an entity and the POI database 210 can store information identifying the entity as a particular restaurant, which can serve as the label for the entity. In particular, POI database 210 can store one or more labels for each of the entities… )
The Milton, Ning, and Rich references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing systems/methods for geo-location inferencing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for geo-location inferencing using ranking of candidate points of interests associated with latitude and longitude fixed places  and data collected from client devices in a networked environment that can be represented by markers on a map as disclosed by Rich with the method for developing information retrieval and processing of geo-spatial data and related features for geo-location inferencing as collectively disclosed by Milton and Ning.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods to process go-coded information associated with a user in based on similarity and criteria associated by modeling the distribution of live observation data associated with  geographical   (Rich, 0013-0016); Doing so will allow for harvesting of location information in network-based environment live using a 

Regarding claim 8, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying.
 	Further, Milton teaches one or more computer-readable non-transitory storage media embodying software that is operable when executed. (0033-0034: … In some cases, the mobile devices 16 are handheld mobile computing devices, such as smart phones, tablets, or the like, or the mobile devices may be laptop computers or other special-purpose computing devices, such as an automobile­based computer (e.g., an in-dash navigation system). The mobile devices 16 may have a processor and a tangible, non-transitory machine-readable memory storing instruc­tions that provide the functionality described herein when executed by the processor... This software [i.e. one or more computer-readable non-transitory storage media embodying software that is operable when executed.] may have access to external or internal services by which the location of the mobile device may be obtained.; And in 0198-0203: FIG. 9 is a diagram that illustrates an exemplary computing system 1000 in accordance with embodiments of the present technique.… Computing system 1000 may include one or more processors (e.g., processors 1010a-1010n) coupled to sys­tem memory 1020, an input/output I/0 device interface 1030, and a network interface 1040 via an input/output (I/0) interface 1050. A processor may include a single processor or a plurality of processors ( e.g., distributed processors)… System memory 1020 may include a tangible pro­gram carrier having program instructions stored thereon. A tangible program carrier may include a non-transitory com­puter readable storage medium. A non-transitory computer readable storage medium may include a machine readable storage device [i.e. one or more computer-readable non-transitory storage media embodying software that is operable when executed], a machine readable storage substrate, a memory device, or any combination thereof. Non-transitory computer readable storage medium may include non-vola­tile memory (e.g., flash memory, ROM, PROM, EPROM, EEPROM memory), volatile memory (e.g., random access memory (RAM), static random access memory (SRAM), synchronous dynamic RAM (SDRAM)), bulk storage memory (e.g., CD-ROM and/or DVD-ROM, hard-drives), or the like…)

Regarding claims 9-11, they are substantially similar to claims 2-4 and are rejected in the same manner, the same art and reasoning applying.

Regarding claims 12 and 19, they are substantially similar to claim 5 and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 14, it is substantially similar to claim 7 and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 15, it is also substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. 
 	Milton teaches a system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to (Claim 21, system, processor, memory; And in 0198-0203: FIG. 9 is a diagram that illustrates an exemplary computing system 1000 in accordance with embodiments of the present technique.… Computing system 1000 may include one or more processors [i.e. one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to](e.g., processors 1010a-1010n) coupled to sys­tem memory 1020, an input/output I/0 device interface 1030, and a network interface 1040 via an input/output (I/0) interface 1050. A processor may include a single processor or a plurality of processors ( e.g., distributed processors)… System memory 1020 may include a tangible pro­gram carrier having program instructions [i.e. a memory coupled to the processors comprising instructions executable by the processors] stored thereon. A tangible program carrier may include a non-transitory com­puter readable storage medium. A non-transitory computer readable storage medium may include a machine readable storage device [i.e. a memory coupled to the processors comprising instructions executable by the processors], a machine readable storage substrate, a memory device, or any combination thereof. Non-transitory computer readable storage medium may include non-vola­tile memory (e.g., flash memory, ROM, PROM, EPROM, EEPROM memory), volatile memory (e.g., random access memory (RAM), static random access memory (SRAM), synchronous dynamic RAM (SDRAM)), bulk storage memory (e.g., CD-ROM and/or DVD-ROM, hard-drives), or the like…).

Regarding claims 16-18, they are substantially similar to claims 2-4 and are rejected in the same manner, the same art and reasoning applying.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al (US Pub.  2017/0039242), hereafter Milton, in view of Ning et al (US Pub.  2016/0012066), hereafter Ning, and in further view of Warren et al. (US Pub. No. 2018/0014161, hereinafter ‘Rich’), and further in view Shapira et al (US Pub. 2015/0227588, hereinafter ‘Sharp’).

Regarding claim 6, the rejection of claim 1 is incorporated; Milton and Ning do not expressly teach claim 6 limitation. Rich does expressly teach claim 6 limitation wherein: … the machine-learning algorithm is trained using location data from a known geo-location and with an associated answer vector. (in 0156-0157: … For example, if a significant location of a client device 1006a, 1006b corresponds to a particular POI, the fingerprint data collected by the client device 1006a, 1006b at the significant location can be associated with that POI in the fingerprint database 1008b. This can include, for example, environmental measurements obtained at the significant location (e.g., RSSI values for RF signals received from wireless access points at the signifi­cant location), transaction event information regarding one or more transactions conducted at the significant location, and/or movement classification data obtained by the client device 1006a, 1006b while they were positioned at the significant location [i.e. using location data from a known geo-location]. Similar information can be collected from multiple different client devices for each of several different POis, and aggregated together (e.g., to determine a consensus set of fingerprint data for each POI). For instance, if the server computer(s) 1004 receive multiple different environmental measurements for a particular POI, the server computer(s) 1004 can calculate an average of each of the dimensions of the measurement data, and determine a cen­troid vector [i.e. an associated answer vector] that represents the POI [i.e. the machine-learning algorithm is trained using location data from a known geo-location and with an associated answer vector]. Further, the server computer(s) 1004 can generate and/or update a probability distribution for one or more POis based on the fingerprint data stored in the fingerprint data­base 1008b [i.e. the machine-learning algorithm is trained using location data from a known geo-location and with an associated answer vector]. For example, for each POI, the server computer … Similar calculations can be performed over a spectrum or range of different sets of fingerprint data and/or with respect to multiple different POis to determine one or more probability distributions. These probability distributions can be used to select a POI among one or more candidate POis based on fingerprint data provided by a device requesting a location label [i.e. the machine-learning algorithm is trained using location data from a known geo-location and with an associated answer vector], as described below.)
the machine-learning algorithm is a gradient boosted decision tree (GBDT);
However Sharp does expressly claim 6 limitation wherein the machine-learning algorithm is a gradient boosted decision tree (GBDT); (in 0076: The scoring module 222 may then input the feature vector of a function ID 120 into a machine-learned regression model to calculate a result score for the function ID 120. In some examples, the machine-learned regression model may include a set of decision trees ( e.g., gradient boosted decision trees) [i.e. the machine-learning algorithm is a gradient boosted decision tree (GBDT)]…)
The Milton, Ning, Rich, and Sharp references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing systems/methods  for modeling geo-spatial data and associated contextual data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for geo-location inferencing using ranking of candidate points of interests associated with latitude and longitude fixed places  and using textual data using gradient boosted decision trees as disclosed by Sharp with the method for developing information retrieval and processing of geo-spatial data and related features for geo-location inferencing as collectively disclosed by Milton, Ning, and Rich.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods to incorporate a gradient boosted decision tree taught in Shapira to calculate the result scores indicate the relevance. (Sharp, 0070).; Doing so allow for the calculation of scores associated with the retrieved data as feature vectors based on training a function using a machine learning algorithm such as decision trees (Sharp, 0076).

 they are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, listed below:
Basovnik et al. (US Pub. No. 2015/0269250): teaches geolocating based on GPS coordinates to locate places using tiles as areas within a polygon search place. Where locations are associated with places as associated locations of the GPS coordinates.  And ranking places based on scoring value. 

Berkhin et al (NPL: “A New Approach to Geocoding: BingGC”): teaches in (in 0156-0157: … For example, if a significant location of a client device 1006a, 1006b corresponds to a particular POI, the fingerprint data collected by the client device 1006a, 1006b at the significant location can be associated with that POI in the fingerprint database 1008b. This can include, for example, environmental measurements obtained at the significant location (e.g., RSSI values for RF signals received from wireless access points at the signifi­cant location), transaction event information regarding one or more transactions conducted at the significant location, and/or movement classification data obtained by the client device 1006a, 1006b while they were positioned at the significant location  Similar information can be collected from multiple different client devices for each of several different POis, and aggregated together (e.g., to determine a consensus set of fingerprint data for each POI). For instance, if the server computer(s) 1004 receive multiple different environmental measurements for a particular POI, the server computer(s) 1004 can calculate an average of each of the dimensions of the measurement data, and determine a cen­troid vector. Further, the server computer(s) 1004 can generate and/or update a probability distribution for one or more POis based on the fingerprint data stored in the fingerprint data­base 1008b. For example, for each POI, the server computer … Similar calculations can be performed over a spectrum or range of different sets of fingerprint data and/or with respect to multiple different POis to determine one or more probability distributions. These probability distributions can be used to select a POI among one or more candidate POis based on fingerprint data provided by a device requesting a location label, as described below.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129